Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,5,8,10,11,13,15,18 are rejected under 35 U.S.C. 102 (a)1 as being anticipate by Zargari et al. “a single-chip dual-band Tri-mode CMOS transceiver for IEEE 802.11a/b/g Wireless LAN”

	Reclaim 1
	Zargari discloses an apparatus for wireless communication, comprising (fig.1):
 two or more transceiver array groups (group 1 the 2.4-GHz and group 12 5-GHz transceivers grouping according frequency;  page 2240, left column, first paragraph, the 2.4-GHz and 5-GHz transceivers); each transceiver array group comprising one or more radio frequency, RF, circuits, and one or more RF front end, RF FE, circuits (Fig. 1, page 2240, left column, first paragraph, the 2.4-GHz and 5-GHz transceivers share 

	Reclaim 3 
	Zargari discloses wherein the transceiver array groups are configured to enable selective coupling of each RF circuit of one transceiver array group to one or more of the RF FE circuits of the same transceiver array group (fig.1 page. 2239, right column, second paragraph teaches selectively switching antennas. Figs.1, 3, 7 RF circuits and RFFE circuits are shown, page 2240, Section A; page 2241, Section B).

	Reclaim 5 
Zargari discloses wherein one or more of the transceiver array groups are configured to support multiple-input-multiple-output, MIMO, or massive MIMO (fig.2 two antennas, (MIMO)).

Reclaim 8 
Zargari discloses wherein the transceiver array groups are implemented on a single chip.  (Abstract; page. 2239, right column, second paragraph, single-chip dual band tri-mode CMOS transceivers).

Reclaim 10 
Zargari discloses further comprising the corresponding digital baseband processor (Fig.1 shows digital baseband chip. Page 2239, Section Il, digital baseband chip).

	Reclaim 11
	Zargari discloses a method for wireless communication, the method comprising (fig.1):
operating two or more transceiver array groups (group 1 the 2.4-GHz and group 12 5-GHz transceivers grouping according frequency;  page 2240, left column, first paragraph, the 2.4-GHz and 5-GHz transceivers); each transceiver array group comprising one or more radio frequency, RF, circuits, and one or more RF front end, RFFE, circuits (Fig. 1, page 2240, left column, first paragraph, the 2.4-GHz and 5-GHz transceivers share common IF and baseband circuits on both the transmitter and receiver; Figs. 3, 7, RF circuits and RFFE circuits are shown, page 2240, Section A; page 2241, Section B; conclusion RFFE circuits); and being configured to be connected to one corresponding digital baseband processor, at different frequencies (Fig. 1, Page 2240, left column, first  paragraph, the 2.4-GHz and 5-GHz transceivers share common IF and baseband circuits of digital baseband chip; Page 2246, left column, last paragraph); and operating at least one first transceiver array group of the transceiver array groups at cm wavelength or larger(Fig. 1, Pg. 2240, left column, first paragraph, the 2.4-GHz and 5-GHz transceivers share common IF and baseband circuits on both the transmitter and receiver, 2.4GHz and 5GHz have larger wavelength than cm wavelength).

	Reclaim 13 
	Zargari discloses wherein the transceiver array groups are configured to enable selective coupling of each RF circuit of one transceiver array group to one or more of the RF FE circuits of the same transceiver array group (fig.1 page. 2239, right column, second paragraph teaches selectively switching antennas. Figs.1, 3, 7 RF circuits and RFFE circuits are shown, page 2240, Section A; page 2241, Section B).

	Reclaim 15
Zargari discloses supporting multiple-input-multiple-output, MIMO, or massive MIMO (fig.2 two antennas, (MIMO)).

Reclaim 18
Zargari discloses implementing transceiver on a single chip (Abstract; page. 2239, right column, second paragraph, single-chip dual band tri-mode CMOS transceivers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,7,12,17 are rejected under 35 U.S.C. 103 as being unpatentable over Zargari et al. “a single-chip dual-band Tri-mode CMOS transceiver for IEEE 802.11a/b/g Wireless LAN in view of Weissmann et al. US 2016/0248451
	
	Reclaim 2
The apparatus of claim 1 failed explicitly to teach wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength.

However, Weissmann teaches wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength  (abstract;para#35,80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 2 as taught by Weissmann and wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 2 as taught by Weissmann and wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength for the benefit of communicating at reduced power consumption (para#79).

	Reclaim 7
The apparatus of claim 1 failed explicitly to teach wherein one or more of the transceiver array groups are configured to support carrier aggregation.  

However, Weissmann teaches wherein one or more of the transceiver array groups are configured to support carrier aggregation (Para#135,136,154,155,169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 7 as taught by Weissmann and wherein one or more of the transceiver array groups are configured to support carrier aggregation.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 7 as taught by Weissmann and wherein one or more of the transceiver array groups are configured to support carrier aggregation for the benefit of enabling of bidirectional communication using FDD or TDD (para#96). 

	Reclaim 12
The method of claim 11 failed explicitly to teach wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength.

However, Weissmann teaches wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength  (abstract;para#35,80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 12 as taught by Weissmann and wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 12 as taught by Weissmann and wherein the transceiver array groups comprise at least one second transceiver array group configured to operate at mm wavelength for the benefit of communicating at reduced power consumption (para#79).
	Reclaim 17
The method of claim 11 failed explicitly to teach performing carrier aggregation using one or more of the transceiver array groups.  

However, Weissmann teaches wherein one or more of the transceiver array groups are configured to support carrier aggregation (Para#135,136,154,155,169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 17 as taught by Weissmann and performing carrier aggregation using one or more of the transceiver array groups.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 17 as taught by Weissmann and performing carrier aggregation using one or more of the transceiver array groups for the benefit of enabling of bidirectional communication using FDD or TDD (para#96). 

Claims 4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Zargari et al. “a single-chip dual-band Tri-mode CMOS transceiver for IEEE 802.11a/b/g Wireless LAN in view of Gharavi et al. US 2018/0269919

	Reclaim 4
The apparatus failed explicitly to teach wherein one or more of the RF FE circuits comprise phase and amplitude control blocks.  

However, Gharavi discloses wherein one or more of the RF FE circuits comprise phase and amplitude control blocks (para#27, 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 4 as taught by Gharavi and wherein one or more of the RF FE circuits comprise phase and amplitude control blocks.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 4 as taught by Gharavi and wherein one or more of the RF FE circuits comprise phase and amplitude control blocks for the benefit of enabling fully electronic beamforming (para#18).

	Reclaim 14
The method failed explicitly to teach phase and amplitude control in one or more of the RF FE circuits.  

However, Gharavi discloses phase and amplitude control in one or more of the RF FE circuits (para#27, 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 14 as taught by Gharavi and phase and amplitude control in one or more of the RF FE circuits.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 14 as taught by Gharavi and phase and amplitude control in one or more of the RF FE circuits for the benefit of enabling fully electronic beamforming (para#18).

Claims 6,16 are rejected under 35 U.S.C. 103 as being unpatentable over Zargari et al. “a single-chip dual-band Tri-mode CMOS transceiver for IEEE 802.11a/b/g Wireless LAN in view of Li et al. US 2013/0272220

	Reclaim 6
The apparatus failed explicitly to teach support analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming.  

However, Li discloses transceivers supporting analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming (para#82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 6 as taught by Li and support analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 6 as taught by Li and support analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming for the benefit of generating one or more beams in different shapes (para#81).

	Reclaim 16
The method failed explicitly to teach support analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming.  

However, Li discloses transceivers supporting analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming (para#82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 16 as taught by Li and support analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method as claimed in claim 16 as taught by Li and support analogue beamforming, digital beamforming, or hybrid analogue/digital beamforming for the benefit of generating one or more beams in different shapes (para#81).


Claims 9,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zargari et al. “a single-chip dual-band Tri-mode CMOS transceiver for IEEE 802.11a/b/g Wireless LAN in view of Choi et al. US 2016/0330795

Reclaim 9
The apparatus failed to explicitly teach wherein the single chip comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices.  

However, Choi discloses wherein the single chip (para#9, 54, 64) comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices (para#54, 57-58, 61, 64,107,110-111).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 9 as taught by Choi and wherein the single chip comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 9 as taught by Choi and wherein the single chip comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices for the benefit of power reduction (para#106) and high mobility low latency (para#6).
	
Reclaim 19
The method failed to explicitly teach wherein the single chip comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices.  

However, Choi discloses wherein the single chip (para#9, 54, 64) comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices (para#54, 57-58, 61, 64,107,110-111).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 19 as taught by Choi and wherein the single chip comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the apparatus as claimed in claim 19 as taught by Choi and wherein the single chip comprises both complementary metal-oxide-semiconductor, CMOS, and III-V semiconductor devices for the benefit of power reduction (para#106) and high mobility low latency (para#6).

Reclaim 20
The apparatus failed to explicitly teach a method of fabricating the apparatus of claim 1, the method comprising fabricating both CMOS and III-V semiconductor devices on a single die.  

However, Choi discloses a method of fabricating the apparatus of claim 1, the method comprising fabricating both CMOS and III-V semiconductor devices on a single die (para#9, 54, 57-58, 61, 64,107,110-111).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of fabricating the apparatus of claim 1 as taught by Choi the method comprising fabricating both CMOS and III-V semiconductor devices on a single die.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of fabricating the apparatus of claim 1 as taught by Choi and the method comprising fabricating both CMOS and III-V semiconductor devices on a single die devices for the benefit of power reduction (para#106) and high mobility low latency (para#6).

Reclaim 21
Choi discloses, comprising using low energy electronics systems, LEES, processing (para#54-55, 57-58, 62, and 64,109-110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAHEL GUARINO/Primary Examiner, Art Unit 2631